              Case 19-20780-RAM                Doc 17       Filed 09/16/19         Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

IN RE:_N_e_st_o_r_G_G_o_n_z_a_le_z_ _,_ _ _ _ __                        Case#    19-20780-RAM

            TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341}

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.
                                                        Reviewed documents received as of _ _ _ _ _ __

_ Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
  Ch 7 is $                   may increase as documents not provided 0 Tax refund D Valuations D Other
_Good faith payment to unsecured creditors
_Income understated per debtor's stubs$            taxes$           co-debtor stubs$           taxes$ ___ _
_ Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
_ Schedule J Expenses objectionable: D Provide Proof line                         0 Line - - - - - - -
         0 Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
_Expenses: documentation/calculation: CMI l i n e - - - - - - - - - - - - - - - - - - - - - -


_Plan does not pay debtor's calculation of disposable income CMI/DI               x 60 =$ _ _ _ __
   0 Pending income/expenses issues 0 Trustee believes D/I is understated (estimated D/I $_ _ _ _~
D Feasibility or D plan payments reduce month ___ or 0 balloon payment
_Plan does not conform to Applicable Commitment Period < 36 months< 60 months
   Info on transfer S,OFA             undisclosed               D provide Tolling Agreement(s)
Other:               '




                                                                                 )(Plan includes 100% Language
                          ()        /j
On or before 5 pm on                       · , all docJm~nts/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE:.1;,The debtor or debtor's attorney must appear at the confirmation
hearing even ifthey agree to the recommendatio~:.- The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments.                                    '
THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES. Attorneys must upload all documents to Trustee through
13Docume11ts.com,

        I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
 Submitted by
 NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                           Case 19-20780-RAM                      Doc 17       Filed 09/16/19            Page 2 of 2



 RE: Nestor G Gonzalez                                                                                           Case# 19-20780 RAM
           TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
         The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                                documents and thus objects as follows: Reviewed documents received prior to: 9/4/19
,/ Tax returns: 2017                                        Corporate Tax Returns:
         Photo ID                ,/ LF 90                  ,/ LF 67         LF 10
         Plan does not fund properly
         Calculation errors       Missing months/amounts            Inconsistent terms       Plan form completed incorrectly
         Attorney fee itemization or Fee Application needed (see court guideline 6)
         Missing 2016(B)
         Other provisions:       IVL                    100%        Lawsuit ,/ Gambling            MMM
         Reaffirm, redeem or surrender Sch D or G creditor:
         MMM Motion not filed             Valuation motion not filed                      Lien Avoidance motion not filed
         Priority debt on Schedule E not in plan:
         Creditor in Plan is not listed in Schedules or has not filed a POC:
         Creditor paid through the Plan has not filed a POC:
         Object or Conform to ProofofClaim:            Miami-Dade County            Tax Certificate (DE#              Dept of Revenue
              IRS
         OTHER PLAN ISSUES:




         Real Estate FMV and Payoff:
         Non-Homestead Information Sheet:
         Vehicles FMV     (NADA/Carmax)~nd Payoff:
,/ Other: **CEM LOT DOCS
,/       Bank Account Statements           3 months pre-petition # 1050 (8/1-8/13)



     /
 ./Copy of check(s) and/or explanation: "IT
                                                   ..JJ..1200     f /33("
         Explanation of withdrawal(s ):
         401 K/Retirement/Pension                           Annuity                             Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
     Wage deduction order or Motion to waive
         BDQ & attachments                          Profit/loss       Balance Sheet
     Business Bank statements and checks                3 months pre-petition



         Affidavit of support
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
         Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
